Citation Nr: 0800205	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-31 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that, in pertinent part, granted the veteran's 
claim for service connection for PTSD and assigned a 30 
percent disability rating.  In April 2007, the RO awarded a 
50 percent evaluation for the veteran's service-connected 
PTSD.

In December 2006, the veteran testified during a personal 
hearing at the RO and, in November 2007, the veteran, sitting 
at the RO, testified during a hearing conducted via video-
conference with the undersigned Veterans Law Judge, sitting 
at the Board's main office in Washington, DC.  Transcripts of 
both hearings are of record.

Finally, in a November 2007 written statement, a Vet Center 
Readjustment Counseling Therapist recommended the veteran for 
"individual employability due to the severity of his PTSD".  
However, the record does not include the veteran's claim for 
a total rating based upon individual unemployability due to 
service-connected disabilities (TDIU).  If he wishes to 
pursue a claim for a TDIU, either the veteran or his 
representative should contact the RO and file an appropriate 
claim for that benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD.  In his August 2006 
substantive appeal, and during his December 2006 personal 
hearing at the RO, he indicated that he experienced at least 
two panic attacks a week, with short and long term memory 
loss, and difficulty establishing social relationships.  
During his November 2007 Board hearing, he testified to 
having concentration difficulty and said that his service-
connected PTSD affected his ability to work.  He stated that 
he underwent computer training during vocational 
rehabilitation training that concluded the previous day.  
This suggests that there may be a VA vocational 
rehabilitation folder and, although it would likely contain 
limited information if it exists, any such information, 
including the reasoning goal or award of vocational 
rehabilitation benefits would be relevant to the veteran's 
current appeal.  As such, any VA vocational rehabilitation 
folder should be obtained and associated with the claims 
file.

Second, there appears to be some discrepancy in how examiners 
perceive the severity of the veteran's PTSD symtoms.  VA 
treatment records reflect that, in September 2004, a score of 
90 was assigned on the Global Assessment of Functioning (GAF) 
scale, indicating good functioning in all areas or only 
minimal symtoms, although an undated intake note from the Vet 
Center, received in July 2005, diagnosed severe and chronic 
PTSD.  But, when examined by VA in March 2006, the VA 
examiner noted that the claims file records documented a more 
severe history of irritability and nightmares and that these 
symptoms, if present, were extremely mild by the veteran's 
report during the interview.  On examination, only 
"relatively mild" symtoms were described.  The VA examiner 
said that, based on the veteran's current presentation, he 
appeared to experience significant difficulties due to 
physical problems and his mental health difficulties did not 
appear to be primarily incapacitating.  A GAF score of 68 was 
assigned for the veteran's service-connected PTSD.  But, VA 
medical records dated in December 2006 include a GAF score of 
38, reflecting major impairment in several areas, such as 
work or family relations, judgment, thinking or mood.  In 
November 2007, the Vet Center therapist again noted that the 
veteran had severe and chronic PTSD.

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 31 to 40 denotes behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or an inability to function in 
almost all areas.  Id.  A GAF score of 41 to 50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning. Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  A GAF score of 61 
to 70 denotes mild symtoms o some difficulty in social and 
occupational functioning.  Id.  A GAF score of 81 to 90 
denotes absent or minimal symtoms or good functioning in all 
areas.  Id.

Here, the Board is of the opinion that further psychiatric 
examination is warranted to more accurately assess the 
current severity of the veteran's service-connected PTSD and 
reconcile the divergent GAF scores assigned to him since he 
filed his claim in January 2005.

Third, the November 2007 signed statement from the Vet Center 
therapist indicates that the veteran had severe and chronic 
PTSD, no longer worked, "and is on Social Security 
Disability."  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA. See Tetro v. Gober, supra.  Accordingly, it should be 
clarified if the veteran receives SSA disability benefits 
and, if so, his SSA records should be obtained in connection 
with his claim. 

Finally, in the November 2007 written statement discussed 
above, the Vet Center therapist also said that the veteran 
was seen for individual and group therapy since January 2000.  
While, in a May 2005 letter, the RO requested copies of the 
veteran's treatment records from the Vet Center, only an 
undated intake record, received in July 2005, was evidently 
obtained.  Further efforts must be made to obtain the Vet 
Center treatment records regarding the veteran, if they 
exist.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA and 
non-VA medical records regarding the 
veteran's treatment for PTSD, for the 
period from December 2006 to the 
present.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so advised in writing.

2.	The RO/AMC should again request all 
individual and group therapy records 
regarding the veteran's treatment at 
the New Haven Vet Center, for the 
period from January 2000 to the 
present.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so advised in writing.

3.	The RO/AMC should obtain and associate 
with the claims file any VA vocational 
rehabilitation folder pertaining to the 
veteran.  This would include any 
application made by the veteran and any 
notice of a decision regarding that 
application and all pertinent 
vocational rehabilitation training 
records dated through November 2007.

4.	The RO/AMC should contact the veteran 
in writing and request that he clarify 
in writing whether or not he currently 
receives SSA disability benefits.  If 
so, action in paragraph 5 should be 
undertaken.

5.	The AMC/RO should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefit (and any subsequent disability 
determination evaluations).  All 
records obtained should be associated 
with the claims file.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so advised in writing.

6.	Then, the RO/AMC should arrange for the 
veteran to undergo a VA psychiatric 
examination, performed by a physician 
with expertise in evaluating PTSD, who 
has not previously examined him, to 
determine the current severity and all 
manifestations of his service-connected 
post-traumatic stress disorder.  All 
indicated tests and studies should be 
completed and all clinical 
manifestations should be reported in 
detail.  The psychiatric examiner is 
requested to address the following:

a.	the examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the 
veteran's service- connected PTSD.

b.	The examiner should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's service- connected PTSD.

c.	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (GAF Scale) and an 
explanation of what the assigned 
score represents.

e.	A complete rationale should be 
provided for all opinions 
provided.  In rendering an 
opinion, the examiner is 
particularly requested to address 
and reconcile the opinions 
expressed by the VA examiner in 
March 2006 (to the effect that the 
veteran had mild PTSD symtoms and 
that his mental health issues did 
not appear to be primarily 
incapacitating); and the veteran's 
treating Vet Center therapist in 
the undated intake note and the 
November 2007 written statement 
(to the effect that the veteran 
had severe and chronic problems 
due to his PTSD and was unable to 
work due to his psychiatric 
disability).  The examination 
report should indicate if the 
examiner reviewed the veteran's 
medical records.

7.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim for 
an initial rating in excess of 50 
percent for PTSD.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
April 2007 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



